           Case 2:20-cv-00256-APG-NJK Document 1 Filed 02/06/20 Page 1 of 8



 1   CRAIG B. FRIEDBERG, ESQ.
     Nevada Bar No. 004606
 2   Law Offices of Craig B. Friedberg, Esq.
     4760 South Pecos Rd., Ste 103
 3   Las Vegas, Nevada 89121
     P: (702) 435-7968
 4   attcbf@cox.net
 5   AVI R. KAUFMAN, ESQ. [FL Bar No. 84382]1A
     Kaufman P.A.
 6   400 NW 26th Street
     Miami, Florida 33127
 7   P: (305) 469-5881
     kaufman@kaufmanpa.com
8
     ROBERT AHDOOT, ESQ. [CA Bar No. 172098]1B
 9   BRADLEY K. KING, ESQ. [CA Bar No. 274399]
     Ahdoot & Wolfson, P.C.
10   10728 Lindbrook Drive
     Los Angeles, CA 90024
11   P: (310) 474-9111
     rahdoot@ahdootwolfson.com
12   twolfson@ahdootwolfson.com
     bking@ahdootwolfson.com
13
     Attorneys for Plaintiff LADARRIUS COOLEY and
14   all others similarly situated
15
                            UNITED STATES DISTRICT COURT
16                               DISTRICT OF NEVADA
17
     LADARRIUS COOLEY, individually and on
18   behalf of all others similarly situated,        Case No.: 2:20-cv- 00256
19                       Plaintiff,                  CLASS ACTION COMPLAINT AND
                                                       DEMAND FOR JURY TRIAL
20   v.
21   WINCO FOODS, LLC, a Delaware
     company,
22
                         Defendant.
23
           Plaintiff LaDarrius Cooley brings this class action under the Telephone Consumer
24
     Protection Act against Defendant Winco Foods, LLC to stop its practice of sending
25
     unauthorized text messages promoting its grocery stores, and to obtain redress for all
26
27
           1A,B
28             Messrs. Kaufman, Ahdoot and King will comply with LR IA 11-2 and move for
     pro hac vice admission within 45 days.
            Case 2:20-cv-00256-APG-NJK Document 1 Filed 02/06/20 Page 2 of 8



 1   persons similarly injured by its conduct. Plaintiff alleges as follows upon personal
 2   knowledge as to himself and his own acts and experiences, and, as to all other matters,
 3   upon information and belief, including investigation conducted by his attorneys.
 4                                  NATURE OF THE ACTION
 5          1.     This case challenges Defendant's practice of sending unauthorized text
 6   messages to consumers promoting its grocery stores.
 7          2.     Defendant's text messages violated the Telephone Consumer Protection
8    Act, 47 U.S.C. § 227, and caused Plaintiff and putative members of the Class to suffer
 9   actual harm, including the aggravation, nuisance, loss of time, and invasions of privacy
10   that result from the receipt of such calls, lost value of cellular services paid for, and a
11   loss of the use and enjoyment of their phones, including wear and tear to their phones'
12   data, memory, software, hardware, and battery components, among other harms.
13          3.     Accordingly, Plaintiff seeks an injunction requiring Defendant to cease
14   sending unsolicited text messages to consumers, as well as an award of actual and/or
15   statutory damages and costs.
16                                            PARTIES
17          4.     Plaintiff Cooley is, and at all times relevant to the allegations in the
18   complaint was, a Las Vegas, Nevada resident. Plaintiff received Winco's unauthorized
19   text messages while physically located in Las Vegas.
20          5.     Defendant Winco Foods is a Delaware company headquartered in Idaho.
21                                  JURISDICTION & VENUE
22          6.     This Court has federal question subject matter jurisdiction over this action
23   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
24   Protection Act, 47 U.S.C. § 227 ("TCPA").
25          7.     The Court has personal jurisdiction over Defendant and venue is proper in
26   this District because Defendant's unauthorized telemarketing scheme was directed by
27   Defendant to Plaintiff in this District as part of a nationwide text messaging campaign
28   regularly involving text messages to other consumers in this District.
            Case 2:20-cv-00256-APG-NJK Document 1 Filed 02/06/20 Page 3 of 8



 1                                 FACTUAL ALLEGATIONS
 2         8.      Defendant is a company that operates grocery stores.
 3         9.      To increase sales at Winco grocery stores, and as part of a general
 4   marketing scheme, Defendant sends marketing text messages to consumers.
 5         10.     This case arises from Defendant's unsolicited text messages to Plaintiff and
 6   other consumers.
 7         11.     On December 27, 2019, Defendant text messaged Plaintiff from short code
8    319-96, without Plaintiff's consent:
 9
10
11
12
13
14
15
16
17
18         12.     Plaintiff has never provided his consent to Winco to send him text
19   messages to his cellular phone number using an automatic telephone dialing system.
20         13.     Defendant's unsolicited texts were a nuisance that aggravated Plaintiff,
21   wasted his time, invaded his privacy, diminished the value of the cellular services he
22   paid for, caused him to temporarily lose the use and enjoyment of his phone, and caused
23   wear and tear to his phone's data, memory, software, hardware, and battery
24   components.
25         14.     In sending the unsolicited text messages at issue, Winco, or a third party
26   acting on its behalf, utilized an automatic telephone dialing system; hardware and/or
27   software with the capacity to store or produce cellular telephone number to be called,
28   using a random or sequential number generator, or to dial telephone numbers from
             Case 2:20-cv-00256-APG-NJK Document 1 Filed 02/06/20 Page 4 of 8



 1   preloaded lists. This is evident from the circumstances surrounding the text messages,
 2   including the text messages' commercial and generic content, that the text messages
 3   were unsolicited, and that they were sent from a short code, which is consistent with the
 4   use of an automatic telephone dialing system to send text messages.
 5           15.    On information and belief, Winco, or a third-party acting on its behalf,
 6   sent substantively identical unsolicited text messages en masse to the cellular telephone
 7   numbers of thousands of consumers. This is evident from the text messages'
8    commercial and generic content, that the text messages were unsolicited, and that they
 9   were using an automatic telephone dialing system.
10           16.    To the extent the text messages were sent on Defendant's behalf to
11   consumers, Defendant provided the third-party access to its records, authorized use of
12   its trade name and devoted short code, otherwise controlled the content of the messages,
13   and knew of, but failed to stop, the sending of the text messages in violation of the
14   TCPA.
15           17.    Accordingly, Plaintiff brings this action pursuant to Federal Rules of Civil
16   Procedure 23(b)(2) and 23(b)(3) on behalf of himself and all others similarly situated
17   and seeks certification of the following Class:
18           ATDS Class: All persons who, on or after four years prior to the filing of
             the initial complaint in this action through the date of class certification,
19           (1) were sent a text message to their cellular telephone number by or on
             behalf of Winco, (2) using a dialing system substantially similar dialing
20           system as used to text message Plaintiff, (3) for a substantially similar
             reason as Defendant texted Plaintiff.
21
22           18.    The following individuals are excluded from the Class: (1) any Judge or
23   Magistrate presiding over this action and members of their families; (2) Defendant, its
24   subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its
25   parents have a controlling interest and their current or former employees, officers and
26   directors; (3) Plaintiff's attorneys; (4) persons who properly execute and file a timely
27   request for exclusion from the Class; (5) the legal representatives, successors or assigns
28   of any such excluded persons; and (6) persons whose claims against Defendant have
            Case 2:20-cv-00256-APG-NJK Document 1 Filed 02/06/20 Page 5 of 8



 1   been fully and finally adjudicated and/or released. Plaintiff anticipates the need to
 2   amend the class definitions following appropriate discovery.
 3          19.    Numerosity: The exact size of the Class is unknown and unavailable to
 4   Plaintiff at this time, but it is clear that individual joinder is impracticable. On
 5   information and belief, Defendant sent unsolicited text messages to thousands of
 6   individuals who fall into the Class definition. Class membership can be easily
 7   determined from Defendant's records.
8           20.    Typicality: Plaintiff's claims are typical of the claims of the other
 9   members of the Class. Plaintiff is a member of the Class, and if Defendant violated the
10   TCPA with respect to Plaintiff, then it violated the TCPA with respect to the other
11   members of the Class. Plaintiff and the Class sustained the same damages as a result of
12   Defendant's uniform wrongful conduct.
13          21.    Commonality and Predominance: There are many questions of law
14   and fact common to the claims of Plaintiff and the Class, and those questions
15   predominate over any questions that may affect individual members of the Class.
16   Common questions for the Class include, but are not necessarily limited to the
17   following:
18          a)     How Defendant gathered, compiled, or obtained the telephone numbers of
                   Plaintiff and the Class;
19
            b)     Whether the text messages were sent using an automatic telephone dialing
20                 system;
21          c)     Whether Defendant's text messages were sent for the purpose of
                   marketing Defendant's grocery stores;
22
            d)     Whether Defendant sent some or all of the text messages without the
23                 consent of Plaintiff and the Class; and
24          e)     Whether Defendant's conduct was willful and knowing such that Plaintiff
                   and the Class are entitled to treble damages.
25
            22.    Adequate Representation: Plaintiff will fairly and adequately
26
     represent and protect the interests of the Class and has retained counsel competent and
27
     experienced in complex class actions. Plaintiff has no interest antagonistic to those of
28
            Case 2:20-cv-00256-APG-NJK Document 1 Filed 02/06/20 Page 6 of 8



 1   the Class, and Defendant has no defenses unique to Plaintiff.
 2          23.    Policies Generally Applicable to the Class: This class action is
 3   appropriate for certification because Defendant has acted or refused to act on grounds
 4   generally applicable to the Class as a whole, thereby requiring the Court's imposition of
 5   uniform relief to ensure compatible standards of conduct toward the members of the
 6   Class, and making final injunctive relief appropriate with respect to the Class as a whole.
 7   Defendant's practices challenged herein apply to and affect the members of the Class
8    uniformly, and Plaintiff's challenge of those practices hinges on Defendant's conduct
 9   with respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
10          24.    Superiority: This case is also appropriate for class certification because
11   class proceedings are superior to all other available methods for the fair and efficient
12   adjudication of this controversy given that joinder of all parties is impracticable. The
13   damages suffered by the individual members of the Class will likely be relatively small,
14   especially given the burden and expense of individual prosecution of the complex
15   litigation necessitated by Defendant's actions. Thus, it would be virtually impossible for
16   the individual members of the Class to obtain effective relief from Defendant's
17   misconduct. Even if members of the Class could sustain such individual litigation, it
18   would still not be preferable to a class action, because individual litigation would
19   increase the delay and expense to all parties due to the complex legal and factual
20   controversies presented in this case. By contrast, a class action presents far fewer
21   management difficulties and provides the benefits of single adjudication, economy of
22   scale, and comprehensive supervision by a single court.
23                              FIRST CAUSE OF ACTION
                                Violation of 47 U.S.C. § 227
24                       (On Behalf of Plaintiff and the ATDS Class)
25          25.    Plaintiff repeats and realleges the allegations of paragraphs 1 through 24 of
26   this complaint and incorporates them by reference.
27          26.    Defendant and/or its agents transmitted text messages to cellular
28   telephone numbers belonging to Plaintiff and the other members of the ATDS Class
             Case 2:20-cv-00256-APG-NJK Document 1 Filed 02/06/20 Page 7 of 8



 1   using an automatic telephone dialing system.
 2           27.   These solicitation text messages were sent without the consent of Plaintiff
 3   and the other members of the ATDS Class.
 4           28.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii), and as a
 5   result, under 47 U.S.C. §§ 227(b)(3)(B)-(C), Plaintiff and members of the ATDS Class
 6   are entitled to a minimum of $500 and a maximum $1,500 in damages for each
 7   violation.
8                                     JURY TRIAL DEMAND
 9           29.   Plaintiff requests a jury trial.
10                                    PRAYER FOR RELIEF
11           WHEREFORE, Plaintiff Cooley, individually and on behalf of the Class, prays
12   for the following relief:
13           a)    An order certifying this case as a class action on behalf of the Class as
14   defined above, and appointing Plaintiff as the representative of the Class and his counsel
15   as Class Counsel;
16           b)    An award of actual and/or statutory damages and costs;
17           c)    An order declaring that Defendant's actions, as set out above, violate the
18   TCPA;
19           d)    An injunction requiring Defendant to cease all unsolicited text messaging
20   activity, and to otherwise protect the interests of the Class; and
21           e)    Such further and other relief as the Court deems necessary.
22   Dated: February 4, 2020
23                                       Respectfully Submitted,
24                                       LAW OFFICES OF CRAIG B. FRIEDBERG, ESQ.
25                                       BY:     /s/ Craig Friedberg
                                                 CRAIG B. FRIEDBERG, ESQ.
26                                               4760 South Pecos Road, Suite 103
                                                 Las Vegas, Nevada 89121
27                                               ph: (702) 435-7968
28   ///
     Case 2:20-cv-00256-APG-NJK Document 1 Filed 02/06/20 Page 8 of 8



 1                                Avi R. Kaufman (Subject to Pro Hac Vice)
                                  KAUFMAN P.A.
 2                                400 NW 26th Street
                                  Miami, Florida 33127
 3                                ph: (305) 469-5881
 4                                Robert Ahdoot (Subject to Pro Hac Vice)
                                  Bradley K. King (Subject to Pro Hac Vice)
 5                                AHDOOT & WOLFSON, PC
                                  10728 Lindbrook Drive
 6                                Los Angeles, CA 90024
                                  ph: (310) 474-9111
 7
                                  Counsel for Plaintiff LaDarrius Cooley
8                                 and all others similarly situated
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
